DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to application filed on 06/02/2020.
Currently claims 1-20 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Objections
Claims 7-8 are objected to because of the following informalities:  
Regarding claim 7, in the limitation of the claim, “the terminal device according to claim 3, wherein the FPC comprises an FPC body, and a second ILB, a device region, a touch bonding region, and a second OLB that are disposed on the FPC body, and the light-transmitting hole, the device region and the touch bonding region are arranged between the second ILB and the second OLB”, the acronyms ILB and OLB must be defined since they were not defined in any preceding claims that claim 7 is dependent upon.
Regarding claim 8, in the limitation of the claim, “the terminal device according to claim 7, wherein the second ILB of the FPC is electrically connected to the COF circuit board, and the second OLB of the FPC is electrically connected to a mainboard of the ”, the acronyms ILB and OLB must be defined since they were not defined in any preceding claims that claim 8 is dependent upon.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 2, the instant claim recites limitation in view of claim 1, where claim 2 recites “the light-transmitting element" (claim 2, line 2).  There is insufficient antecedent basis for this limitation in the claim. It was never defined in claim 1. However, “a light-transmitting region” (claim 1, line 3) and “a light-transmitting hole” (claim 1, line 6) were defined in claim 1. It is unclear which one the claim is referring to, as such, rendering the claim indefinite. Clarification and/or correction are/is required. For the purpose of examination, the claim will be interpreted according to the specification which states that the photosensitive element includes a photosensitive portion and an edge portion surrounding the photosensitive portion. Accordingly, the examiner shall consider the limitation as “the photosensitive element”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-10 and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by CN 107346152 A (Du).
Regarding claim 1, Du discloses, a terminal device (10; display screen; Fig. 1; page 2), comprising: 
a photosensitive element (100; photosensitive element; Fig. 1; page 2); 
a display panel (glass cover plate 300 and a top portion of display panel 200; Fig. 1; page 2) provided with a light-transmitting region (as annotated on Fig. 1; page 2), 
the light-transmitting region (as annotated on Fig. 1 which corresponds to the light transmitting hole of circuit board defined below) being a region where light is able to pass through the display panel (300 and top portion of 200) (Fig. 1; page 2); and 

    PNG
    media_image1.png
    520
    969
    media_image1.png
    Greyscale

a circuit board (lower part of display panel 200 including the wiring area, as annotated on Fig. 1; page 2; Du defined 200 as display panel but part of it, 210, is a wiring area, thus considering lower portion of 200 as circuit board is reasonable) at least partially disposed between the display panel (300 and top portion of 200) and the photosensitive element (100) (Fig. 1; page 2), 
the circuit board (lower part of display panel 200) being provided with a light-transmitting hole (220, as annotated on Fig. 1; page 2; Du defined it as light-transmitting area); 
wherein the light-transmitting hole (220) is disposed between the photosensitive element (100) and the light-transmitting region (as annotated on Fig. 1; page 2) of the display panel (300 and top portion of 200) in a direction (vertical) perpendicular to a light-exiting surface (top surface of 300, as annotated on Fig. 1; page 2) of the display panel (300 and top portion of 200) (Fig. 1; page 2).  

Regarding claim 9, Du discloses, the terminal according to claims 1, wherein the photosensitive element (100) is a fingerprint sensor, an infrared sensor, or a camera (fingerprint sensor) (Fig. 1; page 2).  

Regarding claim 10, Du discloses, the terminal device according to claim 9, wherein the photosensitive element (100) is a fingerprint sensor or a camera (fingerprint sensor) (Fig. 1; page 2), and the light-transmitting region (as annotated on Fig. 1; page 2) is a light-transmitting region through which visible light is able to pass (Figures 1 and 6; page 2; Fig. 6 below illustrates the light sensing better); or the photosensitive element is an infrared sensor, and the light-transmitting region is a light-transmitting region through which infrared light is able to pass.  
	Note: Du teaches one of the alternate options.

    PNG
    media_image2.png
    767
    938
    media_image2.png
    Greyscale


Regarding claim 19, Du discloses, the terminal device according to claim 1, wherein the light-transmitting hole (220; Figures 1 and 3; page 2) is in a circular (circular, as evident from Fig. 3) or a rectangular shape.  

    PNG
    media_image3.png
    278
    303
    media_image3.png
    Greyscale

Regarding claim 20, Du discloses, the terminal device according to claim 1, wherein the display panel (300 and top portion of 200) is an organic light-emitting diode (OLED) display panel (Fig. 1; page 2; part of the display panel, i.e., 200 is an OLED).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107346152 A (Du).
Regarding claim 11, Du discloses, the terminal device according to claim 1, wherein the light-transmitting region (as annotated on Fig. 1) is disposed within a bottom region (lower part) of the display panel (300 and upper part of 200), and one side edge (bottom side) of the bottom region is a 
Note: The examiner annotated the elliptic shape inside annotated display panel on Fig. 1 as the light-transmitting region. However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Thus, assigning only the lower part of display panel (300 and upper part of 200) as the light-transmitting region would be obvious if it serves the intended purpose.

    PNG
    media_image1.png
    520
    969
    media_image1.png
    Greyscale

Regarding claim 12, Du discloses, the terminal device according to claim 11, wherein the bottom region (lower part) is disposed (as shown on Fig. 1) within a display region of the display panel (300 and upper part of 200) (Fig. 1; page 2).  
Note: The examiner annotated the elliptic shape inside annotated display panel on Fig. 1 as the light-transmitting region. However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Thus, assigning only the lower part of display panel (300 and upper part of 200) as the light-transmitting region and disposing the bottom region within a display region of the display panel would be obvious if it serves the intended purpose.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN 107346152 A (Du) and further in view of US 2011/0260275 A1 (Cho).
Regarding claim 2, Du fails to teach explicitly, the terminal device according to claim 1, wherein the photo-sensitive (interpreted by the examiner) element comprises a photosensitive portion and an edge portion surrounding the photosensitive portion; 
However, in analogous art, Cho discloses, the terminal device according to claim 1, wherein the photo-sensitive element (100; photo sensor chip; Fig. 1; [0043] – [0044]) comprises a photosensitive portion (110, as annotated on Fig. 1; pixel region to sense an image; [0044]) and an edge portion (as annotated on Fig. 1) surrounding the photosensitive portion (Fig. 1; [0043] – [0044]); 

    PNG
    media_image4.png
    497
    531
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Du and Cho before him/her, to modify the teachings of a terminal device with a photo sensitive element as taught by Du and to include the teachings of an electronic device with a photo sensor with a central photosensitive portion surrounded by an edge portion as taught by Cho since having the photo sensor with this arrangement helps it to stay physically isolated from external noises which would otherwise provide false sensing. Absent this important teaching in Du, a person with ordinary skill in the art would be motivated to reach out to Cho while forming a terminal device with a photo sensitive element of Du. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

the combination of Du and Cho further teaches, wherein the photosensitive portion (as annotated on Fig. 6; Du Reference) is configured to receive light that passes through the light-transmitting hole (622; light transmitting area; Fig. 6; Du Reference); and 
an orthographic projection of the photosensitive portion (as annotated on Fig. 6; Du Reference) on the display panel (glass cover plate 630 and top portion of display panel 620; Fig. 6; page 4; Fig. 6 belongs to the same embodiment with better illustration) falls within an orthographic projection of the light-transmitting hole (622) on the display panel (glass cover plate 630 and top portion of display panel 620 (Fig. 6; page 4; Du Reference).  

    PNG
    media_image2.png
    767
    938
    media_image2.png
    Greyscale


Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107346152 A (Du) and further in view of US 2021/0027703 A1 (Lin).
Regarding claim 3, Du fails to teach explicitly, the terminal device according to claim 1, wherein the circuit board is a chip on glass (COG) circuit board, a chip on film (COF) circuit board, a chip on pi (COP) circuit board, or a flexible printed circuit (FPC). 
However, in analogous art, Lin discloses, the terminal device according to claim 1, wherein the circuit board (320; first flexible circuit board; Fig. 8; [0044]) is a chip on glass (COG) circuit board, a chip on film (COF) circuit board, a chip on pi (COP) circuit board, or a flexible printed circuit (FPC) (flexible printed circuit board) (Fig. 8; [0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Du and Lin before him/her, to modify the teachings of a terminal device with wiring area as taught by Du and to include the teachings of a circuit board being a flexible printed circuit board as taught by Lin since flexible printed circuit boards are highly reliable and possess excellent quality ([0044]). Absent this important teaching in Du, a person with ordinary skill in the art would be motivated to reach out to Lin while forming a terminal device with photo sensitive element of Du. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 4, the combination of Du and Lin teaches one of the alternative options of circuit board, i.e., a flexible printed circuit (FPC) (Fig. 8; [0044]; Lin Reference) of the terminal device according to claim 3. As such, it can be considered that additional limitation of other alternative options, i.e., “wherein the COF circuit board comprises a film circuit board body, and a first inner lead bonding (ILB), a driver integrated circuit (DIC), and a first outer lead bonding (OLB) that are disposed on the film circuit board body, and the light-transmitting hole and the DIC are arranged between the first ILB and the first OLB”, is also taught by the combination of Du and Lin.

Regarding claim 5, the combination of Du and Lin teaches one of the alternative options of circuit board, i.e., a flexible printed circuit (FPC) (Fig. 8; [0044]; Lin Reference) of the terminal device in claim 3. As such, it can be considered that additional limitation of other alternative options, i.e., “the terminal device according to claim 4, wherein the light-transmitting hole is disposed between the DIC and the first ILB”, is also taught by the combination of Du and Lin.  

Regarding claim 6, the combination of Du and Lin teaches one of the alternative options of circuit board, i.e., a flexible printed circuit (FPC) (Fig. 8; [0044]; Lin Reference) of the terminal device in claim 3. As such, it can be considered that additional limitation of other alternative options, i.e., “the terminal device according to claim 4, wherein the first ILB of the COF circuit board is electrically connected to the FPC, and the first OLB of the COF circuit board is electrically connected to the display panel”, is also taught by the combination of Du and Lin.  


Allowable Subject Matter
Claims 7-8 and 13-18 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 7, the closest prior art, CN 107346152 A (Du), in combination with US 2011/0260275 A1 (Cho) and US 2021/0027703 A1 (Lin), fails to disclose, “the terminal device according to claim 3, wherein the FPC comprises an FPC body, and a second ILB, a device region, a touch bonding region, and a second OLB that are disposed on the FPC body, and the light-transmitting hole, the device region and the touch bonding region are arranged between the second ILB and the second OLB”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claim 8 is also objected to due to its dependence on an objected base claim.
Regarding claim 13, the closest prior art, CN 107346152 A (Du), in combination with US 2011/0260275 A1 (Cho) and US 2021/0027703 A1 (Lin), fails to disclose, “the terminal device according to claim 1, further comprising a support disposed between the circuit board and the photosensitive element, the support being provided a first through hole communicated with the light-transmitting hole”, in combination with the additionally claimed features, as are claimed by the Applicant.  
 Claims 14-18 are also objected to due to their dependence on an objected base claim.


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2021/0203818 A1 (Wang) - A camera module is disclosed including an electronic device and a molding photosensitive assembly which can reduce stain sensitivity and shorten distance from a lens plane above a lens light through hole to a photosensitive plane of a photosensitive element. The molding photosensitive assembly comprises a lens, a photosensitive element, a circuit board, a molding base, and a supporting element, the photosensitive element being arranged on the circuit board, the molding base being formed into an integral structure with the lens.
2. US 2021/0035497 A1 (Toyotaka) – A display panel is disclosed including a display region, a first functional layer, and a second functional layer. The display region includes a pixel, and the pixel includes a display element and a pixel circuit. The first functional layer includes the pixel circuit, a scan line, and a first connection portion. The display element is electrically connected to the pixel circuit, and the pixel circuit is electrically connected to the scan line. 
3. US 2018/002549 A1 (Lee) - A display device is disclosed including a substrate having a first surface and a second surface opposite to the first surface. The display device also includes a first conductive layer disposed on the first surface and a second conductive layer disposed on the second 
4. US2008/0084366 A1 (Nishitani) - A photosensor on a glass substrate is disclosed. It is used for selecting a specific function arranged around an effective screen. A window is formed in a display substrate portion corresponding to the photosensor. An external light is interrupted by light blocking layer. A signal is generated when a user touches the window. The generated signal is used for selecting a specific function.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


03/01/2022